DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Action on the merits. Claims 1-16 and 21-24 are currently pending and are addressed below. 
Election Response
The Election filed 05/16/2022, in response to the Office Action of 3/16/2022, is acknowledged
and has been entered. Applicants elected without traverse Group I (claims 1-16). Claims 21-24 have been added. Claims 1-24 are pending. Claims 17-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1-16 and 21-24 are currently examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14th, 2020 has been considered and entered. 

Contingent Limitations
Claims 4 and 8 contain conditional limitations. Claims 4 and 8 are process claims.
Claim 4: “further comprising, when the autonomous vehicle has completed the route, directing the autonomous vehicle to repeat the route”
Claim 8: “further comprising updating vehicle software when the encounters indicate an improvement”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 5-9 are process claims, Ex Parte Schulhauser applies to limitations (1)-(2). See MPEP
2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the
performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 4 does not require “directing the autonomous vehicle to repeat the route” since the conditional phrases “when” does not require that the determination is actually made
(i.e., “when the autonomous vehicle has completed the route”; -- rather than that they are determined). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-16 and 21-24 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 11, and 23, the claims recite the abstract idea of autonomous vehicle testing ”A method for autonomous vehicle testing, comprising: receiving a test request including at least one on-road event; determining a first location where the at least one on-road event is likely to occur; determining a timeframe during which the at least one on-road event is likely to occur at the first location; dispatching an autonomous vehicle to the first location during the timeframe; and recording any encounters of the at least one on-road event by the autonomous vehicle.” , where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a test for an autonomous vehicle based on on-road events, or alternatively, mentally generating a test for an autonomous vehicle based on observed on-road events. 
For example, a human could mentally and with the aid of pen and paper determine a test for an autonomous vehicle based on observed on-road events. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a central computing system (Claim 11),  are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “receiving a test request including at least one on-road event; determining a first location where the at least one on-road event is likely to occur; determining a timeframe during which the at least one on-road event is likely to occur at the first location” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation dispatching an autonomous vehicle to the first location during the timeframe; and recording any encounters of the at least one on-road event by the autonomous vehicle” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment'  or [by] adding ‘insignificant postsolution activity.' ”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Dispatching a vehicle and recording its traversal is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a central computing system (Claim 11) does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-10, 12-16, and 22-24 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “for autonomous vehicle testing” claim 1). 
Accordingly, claims 1-16 and 21-24 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bier (US 20170192437 A1) (“Bier”) in view of Stefan (US 20170132118 A1) (“Stefan”).

With respect to claim 1, Bier teaches a method for autonomous vehicle testing, comprising: 
receiving a test request including at least one on-road event (Testing the autonomous fleet routing: See at least Bier FIG. 2 | Paragraph 107); 
Bier fails to explicitly disclose determining a first location where the at least one on-road event is likely to occur; determining a timeframe during which the at least one on-road event is likely to occur at the first location; dispatching an autonomous vehicle to the first location during the timeframe; and recording any encounters of the at least one on-road event by the autonomous vehicle. 
Stefan, however, teaches determining a first location where the at least one on-road event is likely to occur (Cloud server receives test requests and identifies starting locations for testing: See at least Stefan Paragraphs 18, 21, 73-79); 
determining a timeframe during which the at least one on-road event is likely to occur at the first location (Timeframe for testing is determined: See at least Stefan Paragraphs 11, 84);
 dispatching an autonomous vehicle to the first location during the timeframe (Vehicles receive instruction to dispatch to starting location at certain time: See at least Stefan Paragraph 84).
recording any encounters of the at least one on-road event by the autonomous vehicle (autonomous vehicle testing is recorded: See at least Stefan Paragraph 87).
It would have been obvious to one of ordinary skill in the art to have modified the method of Bier to include determining a first location where the at least one on-road event is likely to occur; determining a timeframe during which the at least one on-road event is likely to occur at the first location; dispatching an autonomous vehicle to the first location during the timeframe; and recording any encounters of the at least one on-road event by the autonomous vehicle, as taught by Stefan as disclosed above, in order to ensure accurate testing of autonomous vehicles (Stefan Paragraph 5 “The disclosure is based on making it possible to verify and validate autonomous vehicles at a system level under conditions in the real world and, in particular, of providing a solution for restrictions, which may exist when particular prototype vehicles or test systems are available only in a particular geographical area”).

With respect to claim 2, Bier in view of Stefan teach generating a route including the first location and directing the autonomous vehicle to follow the route (Generation of a path for a vehicle to follow and controls the vehicle to follow the path: See at least Bier Paragraph 48).

With respect to claim 3, Bier in view of Stefan teach determining a second location where there at least one on-road event is likely to occur, and wherein the route includes the second location (Sectioning roads based on parameters/events and adjusting route for other locations: See at least Bier Paragraphs 89-91).

With respect to claim 4, Bier fails to explicitly disclose that when the autonomous vehicle has completed the route, directing the autonomous vehicle to repeat the route.
Stefan, however, teaches that when the autonomous vehicle has completed the route, directing the autonomous vehicle to repeat the route (A number of times to repeat the route in the operating instructions: See at least Stefan Paragraph 18).
It would have been obvious to one of ordinary skill in the art to have modified the method of Bier so that when the autonomous vehicle has completed the route, directing the autonomous vehicle to repeat the route, as taught by Stefan as disclosed above, in order to ensure accurate results from the vehicle (Stefan Paragraph 5 “The disclosure is based on making it possible to verify and validate autonomous vehicles at a system level under conditions in the real world and, in particular, of providing a solution for restrictions, which may exist when particular prototype vehicles or test systems are available only in a particular geographical area”).

With respect to claim 5, Bier in view Stefan teach determining the first location and determining the timeframe include consulting a high fidelity map (Determining time and location for an autonomous vehicle to arrive at location using a map: See at least Bier Paragraph 48 and 65).

	With respect to claim 6, Bier in view of Stefan teach updating a high-fidelity map with the encounters of the at least one on-road event (Updating maps as events are encountered by vehicles: See at least Bier Paragraph 80).

	With respect to claim 9, Bier fails to explicitly disclose recording a total number of encounters. 
	Stefan, however, teaches recording a total number of encounters (Reporting testing: See at least Stefan Paragraphs 19-21).
It would have been obvious to one of ordinary skill in the art to have modified the method of Bier to include recoding a total number of encounters, as taught by Stefan as disclosed above, in order to ensure accurate results from the vehicle (Stefan Paragraph 5 “The disclosure is based on making it possible to verify and validate autonomous vehicles at a system level under conditions in the real world and, in particular, of providing a solution for restrictions, which may exist when particular prototype vehicles or test systems are available only in a particular geographical area”).

With respect to claim 10, Bier fails to explicitly disclose determining differences between the encounters. 
	Stefan, however, teaches determining differences between the encounters (Testing is reported and analyzed: See at least Stefan Paragraphs 19-21).
It would have been obvious to one of ordinary skill in the art to have modified the method of Bier to include determining differences between the encounters, as taught by Stefan as disclosed above, in order to ensure accurate results from the vehicle (Stefan Paragraph 5 “The disclosure is based on making it possible to verify and validate autonomous vehicles at a system level under conditions in the real world and, in particular, of providing a solution for restrictions, which may exist when particular prototype vehicles or test systems are available only in a particular geographical area”).

With respect to claim 11, Bier teaches a system for autonomous vehicle testing, comprising:
A testing service for generating a test request including at least one on-road event (Testing the autonomous fleet routing: See at least Bier FIG. 2 | Paragraph 107).
	Bier, however, fails to explicitly disclose a central computing system for receiving the test request, identifying a first location where the at least one on-road event is likely to occur, and dispatching at least one autonomous vehicle to perform the test request, wherein the at least one autonomous vehicle is directed to the first location
	Stefan, however, teaches a central computing system for receiving the test request, identifying a first location where the at least one on-road event is likely to occur (Cloud server receives test requests and identifies starting locations for testing: See at least Stefan Paragraphs 18, 21, 73-79).
and dispatching at least one autonomous vehicle to perform the test request, wherein the at least one autonomous vehicle is directed to the first location (Server directs vehicle to testing area at certain time: See at least Stefan Paragraph 84). 
	It would have been obvious to one of ordinary skill in the art to have modified the system of Bier to include a central computing system for receiving the test request, identifying a first location where the at least one on-road event is likely to occur, and dispatching at least one autonomous vehicle to perform the test request, wherein the at least one autonomous vehicle is directed to the first location, as taught by Stefan as disclosed above, in order to ensure accurate testing of autonomous vehicles (Stefan Paragraph 5 “The disclosure is based on making it possible to verify and validate autonomous vehicles at a system level under conditions in the real world and, in particular, of providing a solution for restrictions, which may exist when particular prototype vehicles or test systems are available only in a particular geographical area”).

With respect to claim 12, Bier in view of Stefan teaches that the central computing system comprises a routing coordinator for generating a route for the at least one autonomous vehicle (Determining a path for the vehicle to follow: See at least Bier Paragraph 48).

With respect to claim 13, Bier in view of Stefan teaches that the generated route includes the first location (Determining a path for the vehicle to follow with a starting point: See at least Bier Paragraph 48).

	With respect to claim 21, Bier teaches a system for autonomous vehicle testing, comprising: 
a plurality of autonomous vehicles to collect data, including a first set of on-road events (See at least Bier Paragraph 17); 
and a central computing system (routing coordinator is a server See at least Bier Paragraph 33) to: 
receive a test request including a selected on-road event (Testing the autonomous fleet routing: See at least Bier FIG. 2 | Paragraph 107). 
Bier fails to explicitly disclose identify a first location where the at least one on-road event is likely to occur, determine a timeframe during which the at least one on-road event is likely to occur at the first location, and dispatch a first autonomous vehicle from the plurality of autonomous vehicles to the first location during the timeframe; wherein the first autonomous vehicle records any encounters of the at least one on- road event and transmits the encounters to the central computing system. 
Stefan, however, teaches identify a first location where the at least one on-road event is likely to occur (Cloud server receives test requests and identifies starting locations for testing: See at least Stefan Paragraphs 18, 21, 73-79); 
determine a timeframe during which the at least one on-road event is likely to occur at the first location (Timeframe for testing is determined: See at least Stefan Paragraphs 11, 84);
dispatch a first autonomous vehicle from the plurality of autonomous vehicles to the first location during the timeframe (Vehicles receive instruction to dispatch to starting location at certain time: See at least Stefan Paragraph 84).
wherein the first autonomous vehicle records any encounters of the at least one on- road event and transmits the encounters to the central computing system (autonomous vehicle testing is recorded: See at least Stefan Paragraph 87).
It would have been obvious to one of ordinary skill in the art to have modified the method of Bier to include identify a first location where the at least one on-road event is likely to occur, determine a timeframe during which the at least one on-road event is likely to occur at the first location, and dispatch a first autonomous vehicle from the plurality of autonomous vehicles to the first location during the timeframe; wherein the first autonomous vehicle records any encounters of the at least one on- road event and transmits the encounters to the central computing system, as taught by Stefan as disclosed above, in order to ensure accurate testing of autonomous vehicles (Stefan Paragraph 5 “The disclosure is based on making it possible to verify and validate autonomous vehicles at a system level under conditions in the real world and, in particular, of providing a solution for restrictions, which may exist when particular prototype vehicles or test systems are available only in a particular geographical area”).

With respect to claim 22, Bier in view of Stefan teach that the central computing system comprises a routing coordinator to generate a route for the first autonomous vehicle, wherein the generated route includes a first location (Generation of a path for a vehicle to follow and controls the vehicle to follow the path: See at least Bier Paragraph 48).
Claims 7, 14-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bier (US 20170192437 A1) (“Bier”) in view of Stefan (US 20170132118 A1) (“Stefan”) further in view of Nygaard (US 10943414 B1) (“Nygaard”).

	With respect to claim 7, Bier in view of Stefan fail to explicitly disclose reviewing the encounters of the at least one on-road event and determining whether the encounters indicate an improvement.
	Nygaard, however, teaches reviewing the encounters of the at least one on-road event and determining whether the encounters indicate an improvement (Evaluating results of autonomous vehicle testing: See at least Nygaard FIG. 12 | Col. 3 Lines 53-62 | Col 11 Lines 9-15).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Bier in view of Stefan to include reviewing the encounters of the at least one on-road event and determining whether the encounters indicate an improvement, as taught by Nygaard as disclosed above, in order to ensure accurate traversal of autonomous vehicles in various scenarios (Nygaard Col 1 lines 35-36 “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects”).

With respect to claim 14, Bier in view of Stefan teaches that the central computing system includes a 3-dimensional map (See at least Bier Paragraph 80).
	Bier fail to explicitly disclose that the map includes a layer indicating a likelihood of a future on-road event in areas in the 3-dimensional map.
	Nygaard, however, teaches a map indicating a likelihood of a future on-road event in areas in the 3-dimensional map (Time points on map that a vehicle will encounter events: See at least Nygaard FIG. 6, 11-12 | Col. 3 lines 24-37 | Col. 4 lines 4-14 | Col. 8 line 60 – Col. 9 line 10).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Bier so that the 3-dimensional map includes a layer indicating a likelihood of a future on-road event in areas in the 3-dimensional map, as taught by Nygaard as disclosed above, in order to ensure accurate traversal of autonomous vehicles in various scenarios (Nygaard Col 1 lines 35-36 “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects”).

	With respect to claim 15, Bier in view of Stefan fails to explicitly disclose that the layer indicates timeframes for the likelihood of the future on-road events, wherein the likelihood varies in different timeframes.
	Nygaard, however, teaches that the layer indicates timeframes for the likelihood of the future on-road events, wherein the likelihood varies in different timeframes (Time points on map that a vehicle will encounter events: See at least Nygaard FIG. 6, 11-12 | Col. 3 lines 24-37 | Col. 4 lines 4-14 | Col. 8 line 60 – Col. 9 line 10).
It would have been obvious to one of ordinary skill in the art to have modified the system of Bier so that the layer indicates timeframes for the likelihood of the future on-road events, wherein the likelihood varies in different timeframes, as taught by Nygaard as disclosed above, in order to ensure accurate traversal of autonomous vehicles in various scenarios (Nygaard Col 1 lines 35-36 “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects”).

With respect to claim 16, Bier in view of Stefan fails to explicitly disclose that the central computing system receives feedback from the at least one autonomous vehicle including any encounters of the at least one on-road event.
	Nygaard, however, teaches that the central computing system receives feedback from the at least one autonomous vehicle including any encounters of the at least one on-road event (Evaluating results of autonomous vehicle testing:See at least Nygaard FIG. 12 | Col. 3 Lines 53-62 | Col 11 Lines 9-15).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Bier in view of Stefan so that the central computing system receives feedback from the at least one autonomous vehicle including any encounters of the at least one on-road event, as taught by Nygaard as disclosed above, in order to ensure accurate traversal of autonomous vehicles in various scenarios (Nygaard Col 1 lines 35-36 “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects”).

	With respect to claim 23, Bier in view of Stefan teach that the central computing system includes a 3-dimensional map (See at least Bier Paragraph 80).
	Bier in view of Stefan fail to explicitly disclose that the map includes a layer indicating a likelihood of a future on-road event in areas in the 3-dimensional map.
	Nygaard, however, teaches a map indicating a likelihood of a future on-road event in areas in the 3-dimensional map (Time points on map that a vehicle will encounter events: See at least Nygaard FIG. 6, 11-12 | Col. 3 lines 24-37 | Col. 4 lines 4-14 | Col. 8 line 60 – Col. 9 line 10).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Bier in view of Stefan so that the 3-dimensional map includes a layer indicating a likelihood of a future on-road event in areas in the 3-dimensional map, as taught by Nygaard as disclosed above, in order to ensure accurate traversal of autonomous vehicles in various scenarios (Nygaard Col 1 lines 35-36 “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects”).

	With respect to claim 24, Bier in view of Stefan fail to explicitly disclose that the layer indicates timeframes for the likelihood of the future on-road events, wherein the likelihood varies in different timeframes.
	Nygaard, however, teaches that the layer indicates timeframes for the likelihood of the future on-road events, wherein the likelihood varies in different timeframes (Time points on map that a vehicle will encounter events: See at least Nygaard FIG. 6, 11-12 | Col. 3 lines 24-37 | Col. 4 lines 4-14 | Col. 8 line 60 – Col. 9 line 10).
It would have been obvious to one of ordinary skill in the art to have modified the system of Bier in view of Stefan so that the layer indicates timeframes for the likelihood of the future on-road events, wherein the likelihood varies in different timeframes, as taught by Nygaard as disclosed above, in order to ensure accurate traversal of autonomous vehicles in various scenarios (Nygaard Col 1 lines 35-36 “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bier (US 20170192437 A1) (“Bier”) in view of Stefan (US 20170132118 A1) (“Stefan”) in view of Nygaard (US 10943414 B1) (“Nygaard”) further in view of Nguyen (US 20060047381 A1) (“Nguyen”).

With respect to claim 8, Bier in view of Stefan in view of Nygaard fail to explicitly disclose updating vehicle software when the encounters indicate an improvement.
Nguyen, however, teaches updating vehicle software when the encounters indicate an improvement (Updating vehicle parameters based on performance data analysis: See at least Nguyen FIG. 3 Paragraph 7).
It would have been obvious to one of ordinary skill in the art to have modified the method of Bier in view of Stefan in view of Nygaard to include updating the vehicle software when the encounters indicate an improvement, as taught by Nguyen as disclosed above, in order to ensure the vehicle travels as efficiently as possible (Nguyen Paragraph 13 “Various embodiments of the present invention pertain to the area of calibrating the operating systems of automotive vehicles”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667       
                                                                                                                                                                                                 /RACHID BENDIDI/Primary Examiner, Art Unit 3667